t c summary opinion united_states tax_court raymond j pavelko and ilene h pavelko petitioners v commissioner of internal revenue respondent docket no 13642-01s filed date raymond j pavelko pro_se blaine c holiday for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure dollar_figure and dollar_figure and accuracy- related penalties of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and the sole issue for decision is whether petitioner husband petitioner engaged in certain activities for profit during each of the years in issue respondent concedes the application of the accuracy-related_penalties in this case some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in west salem wisconsin on the date the petition was filed in this case petitioners filed a joint federal_income_tax return for each of the years in issue with these returns petitioners filed schedules c profit or loss from business for several activities in petitioners filed a schedule c which named petitioner as the proprietor and listed rental as the principal business this schedule reflected the following loss 1petitioners also argue in their petition that petitioner was able to engage in a trade_or_business and that he was not precluded from doing so by any medical disability petitioner’s physical or mental ability to engage in a trade_or_business is not being questioned in this case gross_receipts or sales dollar_figure-0- cost_of_goods_sold -0- gross_profit -0- car and truck expense big_number mortgage interest big_number net profit loss big_number in each of the years in issue petitioners filed a schedule c which named petitioner as the proprietor and listed mental health services or mental health and other services as the principal business these schedules reflected the following losses gross_receipts or sales dollar_figure dollar_figure-0- dollar_figure dollar_figure-0- cost_of_goods_sold -0- -0- -0- gross_profit -0- big_number -0- advertising -0- car and truck expense -0- big_number big_number -0- depreciation big_number big_number big_number insurance -0- big_number -0- legal and professional -0- big_number big_number office -0- -0- big_number -0- rental -0- -0- big_number -0- repairs and maintenance -0- -0- big_number -0- supplies big_number big_number big_number taxes and licenses -0- -0- -0- travel -0- -0- -0- utilities -0- -0- -0- educational expense big_number -0- big_number -0- net profit loss big_number big_number big_number big_number finally in petitioners filed a schedule c which named petitioner as the proprietor and listed developmental research as the principal business this schedule reflected the following loss gross_receipts or sales dollar_figure cost_of_goods_sold -0- gross_profit advertising car and truck expense big_number insurance big_number supplies big_number taxes and licenses utilitie sec_502 professional dues business use of home net profit loss big_number in the notice_of_deficiency respondent determined that the activities listed on each of the schedules c filed in and and the developmental research schedule c in did not constitute bona_fide business ventures entered into for profit respondent accordingly disallowed the deductions claimed for the expenses on each of these schedules and recharacterized the gross_profits shown thereon as other income under sec_162 a taxpayer may deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making a profit 480_us_23 2the record is not clear why this determination was not made with respect to the mental health and other services schedule c if an activity of a taxpayer is not conducted for profit sec_183 disallows all deductions related thereto except as provided by sec_183 as relevant here an activity is not conducted for profit if it is one with respect to which deductions are not allowable under sec_162 sec_183 if an activity of a taxpayer is not conducted for profit sec_183 allows the taxpayer to deduct expenses which otherwise would have been allowable without regard to profit_motive and certain additional expenses to the extent of the gross_income derived from the activity less those deductions of the first type the test to determine whether a taxpayer conducted an activity for profit is whether he or she engaged in the activity with an actual and honest objective of earning a profit 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide as determined from a consideration of all the facts and circumstances keanini v commissioner supra dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir more weight is given to objective facts than to the taxpayer’s statement of his or her intent 72_tc_659 sec_1_183-2 income_tax regs the regulations under sec_183 provide nine nonexclusive factors to be used in determining whether a taxpayer is conducting an activity with the intent to make a profit sec_1_183-2 income_tax regs the factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation id no single factor controls other factors may be considered and the mere fact that the number of factors indicating the lack of a profit objective exceeds the number indicating the presence of a profit objective or vice versa is not conclusive id we first address the rental_activity petitioner testified that this activity involved the rental of real_estate to petitioner wife’s father who lived on the land and farmed it petitioner further testified that his father-in-law did not pay rent instead paying taxes in exchange for the right to occupy the land petitioner stated that the car and truck expenses which were listed on the schedule c for this activity were put there in error and that the expenses should have been listed on the mental health services schedule c instead petitioners did not explain the only other expense on this schedule c the mortgage expense nor did they explain how this activity could have been operated for a profit when the lessee was not required to pay rent petitioners produced no evidence supporting a finding of a profit objective in this activity with respect to the above-mentioned factors we therefore find that petitioners have not met their burden of proving respondent’s determinations to be in error see rule a and we sustain respondent’s determination with respect to the rental_activity we now turn to the remaining two activities both of which are related to the mental health field petitioners’ testimony and arguments concerning these activities can be summarized as follows during each of the years in issue petitioner was involved in an activity in which he sold videotapes related to sec_7491 does not shift the burden_of_proof to respondent in this case because petitioners have provided no credible_evidence supporting a profit objective with respect to the rental_activity sec_7491 the mental health field the tapes were minutes in length and were about living in the community with self-respect petitioner sold these both by mail and by going around to different mental health centers and different shows these videotapes were available for dollar_figure plus tax or by mail for dollar_figure total by petitioner realized that selling the videotapes was not profitable so he began a new activity involved in developmental research in the mental health field this activity involved research into the question what is the immediate effect of using spiritual sayings and thoughts with persons who have experienced a recent mental health crisis petitioner hopes to use the results of this research to open an office and offer counseling services the following is the application of the sec_183 factors to petitioner’s mental health services and developmental research activities manner in which the taxpayer carries on the activity a profit objective may be indicated where the taxpayer operates the activity in a businesslike manner and keeps complete and accurate books_and_records sec_1_183-2 income_tax regs a change_of operating methods in a manner consistent with an intent to improve profitability may also indicate a profit objective id there is no suggestion that petitioner kept books_and_records of any type or that petitioner otherwise operated the activities in a businesslike manner petitioner did testify that he abandoned the videotape sales activity after or more years without success in that activity however for at least full years--while petitioner had nearly zero sales or other income from the activities while incurring significant expenses as discussed in more detail below--petitioner did not make any changes in his operation of this activity this factor favors respondent expertise of the taxpayer or advisers a profit objective may be indicated where the taxpayer carries on an activity in accordance with practices learned from extensive study of accepted business and economic practices or consultation with experts involved therein sec_1_183-2 income_tax regs there is no suggestion that petitioner studied accepted business practices or consulted with experts or that petitioner was already an expert in the field of mental health services or mental health research this factor favors respondent time and effort expended by the taxpayer a profit objective may be indicated where the taxpayer uses much of his personal time and effort to carry on the activity sec_1_183-2 income_tax regs petitioner did not state the exact number of hours he dedicated to these activities however we nevertheless are convinced that petitioner spent a significant amount of time in pursuit of the activities this factor favors petitioners expectation that assets may appreciate in value despite a lack of profit from current operations a profit objective may be indicated where a taxpayer intends to earn an overall profit with income earned from operations together with the appreciation in the value of assets used in the activity sec_1_183-2 income_tax regs this factor is not applicable to this case taxpayer’s success in other activities a profit objective may be indicated where the taxpayer has in the past undertaken activities and made them profitable despite initial unprofitability sec_1_183-2 income_tax regs because there is no indication that petitioner was engaged in prior similar activities or that he made other activities profitable this factor also is not applicable to this case history of income losses and amount of occasional profits if any a profit objective is strongly indicated where the taxpayer has experienced a series of profitable years sec_1 b income_tax regs a series of losses_incurred during the startup stage of an activity does not necessarily indicate the lack of a profit objective but it may so indicate if the losses continue beyond the customary startup_period and are not otherwise explainable as due to customary business risks id even before deducting expenses petitioner derived no significant income from either of the mental health-related activities petitioner reported gross_receipts from videotape sales of dollar_figure in for a gross_profit of dollar_figure after cost_of_goods_sold of dollar_figure however it is unclear how petitioner could have made this profit he testified that he sold videotapes but he did not explain whether he made these tapes or purchased them for resale he also testified that they were available for dollar_figure retail or by mail order for dollar_figure if petitioner purchased and resold these tapes it is unclear how his cost_of_goods_sold was dollar_figure which would imply only one tape resold at dollar_figure if petitioner was a sales agent for the manufacturer it is unclear how his gross_receipts were dollar_figure with individual sales of dollar_figure or dollar_figure petitioner later testified that the videotapes were made available for sale in a catalog in which they sold for dollar_figure each and for which he received payment of dollar_figure each this testimony likewise does not explain petitioner’s gross_receipts and cost_of_goods_sold petitioner also reported gross_receipts of dollar_figure in however petitioner testified that he was uncertain of the source of this income and that he had not experienced a significant increase in his sales of videotapes in finally petitioner reported gross_receipts of dollar_figure in petitioner testified that this amount was received as payment for his participation in a research study an experience which he believed would in turn help him in conducting his own research in short we find that petitioner had a de_minimis amount of income in both of the activities during the years in issue we find that petitioner’s claimed expenditures in these activities over the course of years totaling over dollar_figure objectively indicates that petitioner did not expect a profit or engage in the activities with an intent to profit these factors strongly favor respondent financial status of the taxpayer a profit objective may be indicated where the taxpayer does not have substantial income from sources other than the activity sec_1_183-2 income_tax regs during the years in issue petitioner was employed on a part-time basis at a halfway house for psychiatric patients petitioner wife was employed by a school district petitioners received combined wage income_interest income and dividends totaling dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively thus petitioners had modest but reliable sources of income during the years in issue this factor favors respondent elements of personal pleasure or recreation a lack of profit objective may be indicated where there are personal motives for carrying on the activity especially where the motive is personal pleasure or recreation sec_1 b income_tax regs profit need not be the only objective however and personal motives may coexist with an actual and honest intent to derive a profit id although petitioner was personally interested in these activities we do not find that personal pleasure or recreation was a primary motive in carrying out these activities this factor favors petitioners conclusion we are convinced that petitioner engaged in certain activities in the mental health field that he held an interest in and dedication to them and that he devoted time to these endeavors however based on the objective facts in this case as discussed above in connection with the individual factors we must conclude that petitioner did not have an actual and honest objective of earning a profit in these activities sec_1 a income_tax regs we therefore sustain respondent’s determination with respect to the mental health services activity and the developmental research activity reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent with respect to the deficiencies and for petitioners with respect to the penalties
